FILED
                           NOT FOR PUBLICATION                                 FEB 23 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JAMES R. MEIRHOFER; ANN L.                       No. 09-17702
MEIRHOFER,
                                                 D.C. No. 4:07-cv-00422-RCC
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

SMITH’S FOOD AND DRUG CENTERS
INC., doing business as Fry’s Food and
Drug Stores, Inc. doing business as Fry’s
Food Stores, Inc.; KROGER COMPANY,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                          Submitted February 18, 2011**
                            San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: O’SCANNLAIN and TROTT, Circuit Judges, and CAMPBELL, Senior
District Judge.***

      James Meirhofer appeals from the district court’s summary judgment in

favor of his employer on his hostile work environment claim under the Americans

with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. The facts are known to

the parties and will not be repeated here except to the extent necessary.

      Assuming, arguendo, that hostile work environment claims are cognizable

under the ADA, we conclude that Meirhofer’s allegations do not rise to the level of

“a discriminatorily hostile or abusive environment.” Harris v. Forklift Sys., Inc.,

510 U.S. 17, 21 (1993). At most, the derogatory nickname and occasional

insulting comments constituted “simple teasing” and “isolated incidents” and were

not sufficiently severe or pervasive to alter the terms and conditions of his

employment and create an abusive work environment. Faragher v. City of Boca

Raton, 524 U.S. 775, 788 (1998).

      AFFIRMED.




        ***
             The Honorable Tena Campbell, Senior District Judge for the U.S.
District Court for Utah, Salt Lake City, sitting by designation.

                                          2